Title: To Thomas Jefferson from Jonathan Thompson, 23 August 1825
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir
Customhouse NYork  Collectors Office
23d August 1825
I herewith transmit a letter for you which I received enclosed in one to me from Mr Appleton our Consul at Leghorn—The thirty seven cases of marble per the Ship Caroline without Invoice I will cause to be forwarded by the first opportunity after they are landed from the Ship.— of which I will advise you, will thank you to forward me the Invoice that the duties may be accurately charged—with great respect remain your Obt ServtJonathan Thompson